



Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of December 16, 2016 (this
“Amendment”) is entered into among SPX FLOW, Inc., a Delaware corporation (the
“Parent Borrower”), the Foreign Subsidiary Borrowers, the Subsidiary Guarantors,
the Lenders party hereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, and Bank of America, N.A., as Administrative
Agent. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below), as amended by this Amendment.
RECITALS
WHEREAS, the Parent Borrower, the Foreign Subsidiary Borrowers, the Lenders,
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent,
and Bank of America, N.A., as Administrative Agent, entered into that certain
Credit Agreement dated as of September 1, 2015 (as amended by that certain First
Amendment to Credit Agreement dated as of July 11, 2016 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and
WHEREAS, the parties hereto agree to amend the Credit Agreement as set forth
below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments. The Credit Agreement is hereby amended as follows:
(a)In Section 1.1 of the Credit Agreement, the definition of “Applicable Rate”
is amended in its entirety to read as follows:
“Applicable Rate”: (a) (i) at any time other than during the Covenant Relief
Period, with respect to any Loans (other than Incremental Term Loans), Domestic
Revolving Commitment Fees, Global Revolving Commitment Fees, Financial Letter of
Credit Fees, Non-Financial Letter of Credit Fees, Participation FCI Fees and
Participation FCI Commitment Fees for any day, the applicable rate per annum set
forth in the grid below entitled “At Any Time Other Than During the Covenant
Relief Period”, based upon the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.1(c) and (ii) during the Covenant Relief Period, with respect to
any Loans (other than Incremental Term Loans), Domestic Revolving Commitment
Fees, Global Revolving Commitment Fees, Financial Letter of Credit Fees,
Non-Financial Letter of Credit Fees, Participation FCI Fees and Participation
FCI Commitment Fees for any day, the applicable rate per annum set forth in the
grid below entitled “During the Covenant Relief Period”, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.1(c):
At Any Time Other Than During the Covenant Relief Period
Pricing Tier
Consolidated
Leverage Ratio
Domestic Revolving
Commitment Fee
Global Revolving
Commitment Fee
Financial Letter of Credit Fee
Participation FCI Commitment Fee and Bilateral FCI Commitment Fee
Participation FCI Fee, Bilateral FCI Fee and Non-Financial Letter of Credit Fee
Eurocurrency Loans
ABR Loans
1
< 1.0 to 1.0
0.225%
0.225%
1.250%
0.225%
0.750%
1.250%
0.250%
2
> 1.0 to 1.0 but
< 1.5 to 1.0
0.250%
0.250%
1.375%
0.250%
0.800%
1.375%
0.375%
3
> 1.5 to 1.0 but
< 2.0 to 1.0
0.275%
0.275%
1.500%
0.275%
0.875%
1.500%
0.500%
4
> 2.0 to 1.0 but
< 3.0 to 1.0
0.300%
0.300%
1.750%
0.300%
1.000%
1.750%
0.750%
5
> 3.0 to 1.0 but
< 3.5 to 1.0
0.350%
0.350%
2.000%
0.350%
1.250%
2.000%
1.000%
6
> 3.5 to 1.0
0.400%
0.400%
2.250%
0.400%
1.375%
2.250%
1.250%






--------------------------------------------------------------------------------





During the Covenant Relief Period
Pricing Tier
Consolidated
Leverage Ratio
Domestic Revolving
Commitment Fee
Global Revolving
Commitment Fee
Financial Letter of Credit Fee
Participation FCI Commitment Fee and Bilateral FCI Commitment Fee
Participation FCI Fee, Bilateral FCI Fee and Non-Financial Letter of Credit Fee
Eurocurrency Loans
ABR Loans
1
< 1.0 to 1.0
0.325%
0.325%
1.750%
0.325%
1.050%
1.750%
0.750%
2
> 1.0 to 1.0 but
< 1.5 to 1.0
0.350%
0.350%
1.875%
0.350%
1.100%
1.875%
0.875%
3
> 1.5 to 1.0 but
< 2.0 to 1.0
0.375%
0.375%
2.000%
0.375%
1.175%
2.000%
1.000%
4
> 2.0 to 1.0 but
< 3.0 to 1.0
0.400%
0.400%
2.250%
0.400%
1.300%
2.250%
1.250%
5
> 3.0 to 1.0 but
< 3.5 to 1.0
0.450%
0.450%
2.500%
0.450%
1.550%
2.500%
1.500%
6
> 3.5 to 1.0
0.500%
0.500%
2.750%
0.500%
1.675%
2.750%
1.750%

(b)for any Incremental Term Loans, such per annum rates as shall be agreed to by
the Parent Borrower and the applicable Incremental Term Lenders as shown in the
applicable Incremental Facility Activation Notice; and
(c)for Bilateral FCIs and Bilateral Joint Signature FCIs for any day, (i) at any
time other than during the Covenant Relief Period, the applicable rate per annum
set forth above in the grid entitled “At Any Time Other Than During the Covenant
Relief Period”, based upon the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.1(c) (or such other rate as may be agreed in writing from time to
time between the Parent Borrower and the applicable Bilateral FCI Issuing
Lender) and (ii) during the Covenant Relief Period, the applicable rate per
annum set forth above in the grid entitled “During the Covenant Relief Period”,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
5.1(c) (or such other rate as may be agreed in writing from time to time between
the Parent Borrower and the applicable Bilateral FCI Issuing Lender).
For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Consolidated Leverage Ratio shall be effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.1(c); provided that (i) Pricing Tier 6 in the
applicable grid shall apply at any time that an Event of Default has occurred
and is continuing or (ii) at the option of the Administrative Agent or at the
request of the Required Lenders, if a Compliance Certificate is not delivered
when due in accordance with Section 5.1(c), Pricing Tier 6 in the applicable
grid shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall continue to
apply until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 5.1(c), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the Second Amendment Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.1(c) for the fiscal quarter ending December 31,
2016 shall be determined based upon Pricing Tier 6 in the “During the Covenant
Relief Period” grid. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.15(f).
(b)    In Section 1.1 of the Credit Agreement, clause (a) of the definition of
“Available Amount” is amended in its entirety to read as “(a) (i) at any time
other than during the Covenant Relief Period, $300,000,000 or (ii) during the
Covenant Relief Period, $50,000,000; plus”.
(c)    In Section 1.1 of the Credit Agreement, clause (a) of the definition of
“Consolidated Total Debt” is amended by inserting immediately after the text “in
excess of $50,000,000” the text “(provided that such netting of the amount of
cash and cash equivalents shall not exceed $300,000,000 during the Covenant
Relief Period)”.
(d)    In Section 1.1 of the Credit Agreement, the definition of “Specified
Indebtedness” is amended in its entirety to read as follows:





--------------------------------------------------------------------------------





“Specified Indebtedness”: (a) any Indebtedness Incurred as permitted by Section
6.2(g)(ii), (h), (k) or (s), (b) any Indebtedness Incurred on or after the
Second Amendment Effective Date as permitted by Section 6.2(m) and (c) any
secured Indebtedness Incurred as permitted by Section 6.2(j) or (q).
(e)    In Section 1.1 of the Credit Agreement, the following new definitions are
added to in the appropriate alphabetical order to read as follows:
“Covenant Relief Period”: the period commencing on the Second Amendment
Effective Date through the date that is two Business Days after the date on
which the Administrative Agent receives a Covenant Relief Period Termination
Notice.
“Covenant Relief Period Termination Notice”: a certificate of a Financial
Officer delivered to the Administrative Agent (a) stating that the Parent
Borrower irrevocably elects that commencing with the fiscal quarter of the
Parent Borrower in which the Administrative Agent receives such certificate, the
financial condition covenant set forth in Section 6.1(a) be governed by clause
(i) thereof (instead of clause (ii) thereof) and (b) certifying that (i) the
Consolidated Leverage Ratio is less than or equal to 3.25 to 1.0 and (ii) the
Interest Coverage Ratio is greater than or equal to 3.50 to 1.0, in each case on
a pro forma basis computed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the financial statements were (or were
required to be) delivered pursuant to Section 5.1(a) or (b).
“Second Amendment Effective Date”: December 16, 2016.
(f)    In the first proviso in Section 2.1(b) of the Credit Agreement, clause
(x) is amended in its entirety to read “(x) (i) at any time other than during
the Covenant Relief Period, $500,000,000 or (ii) during the Covenant Relief
Period, $100,000,000, plus”, and clause (y) is amended by inserting the text “at
any time other than during the Covenant Relief Period,” immediately prior to the
text “an unlimited amount”.
(g)    Section 6.1 of the Credit Agreement is amended in its entirety to read as
follows:
Section 6.1    Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any fiscal quarter of the
Parent Borrower to exceed, (i) after delivery of the Covenant Relief Period
Termination Notice, 4.00 to 1.0 or (ii) prior to delivery of the Covenant Relief
Period Termination Notice, (A) 4.75 to 1.0 for the fiscal quarters of the Parent
Borrower ending December 31, 2016, March 31, 2017, June 30, 2017 and September
30, 2017, (B) 4.50 to 1.0 for the fiscal quarters of the Parent Borrower ending
December 31, 2017 and March 31, 2018, (C) 4.25 to 1.0 for the fiscal quarters of
the Parent Borrower ending June 30, 2018 and September 30, 2018 and (D) 4.00 to
1.0 for the fiscal quarter of the Parent Borrower ending December 31, 2018 and
each fiscal quarter of the Parent Borrower ending thereafter.
(b)    Consolidated Interest Coverage Ratio. The Parent Borrower will not permit
the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter of the Parent Borrower to be less than (i) at any time other than during
the Covenant Relief Period, 3.50 to 1.0 and (ii) during the Covenant Relief
Period, (A) 3.00 to 1.0 for the fiscal quarters of the Parent Borrower ending
December 31, 2016, March 31, 2017, June 30, 2017, September 30, 2017, December
31, 2017 and March 30, 2018, (B) 3.25 to 1.0 for the fiscal quarters of the
Parent Borrower ending June 30, 2018 and September 30, 2018 and (C) 3.50 to 1.0
for the fiscal quarter of the Parent Borrower ending December 31, 2018 and each
fiscal quarter of the Parent Borrower ending thereafter.
(c)    Consolidated Senior Secured Leverage Ratio. During the Covenant Relief
Period, the Parent Borrower will not permit the Consolidated Senior Secured
Leverage Ratio as at the last day of any fiscal quarter of the Parent Borrower
to exceed 2.50 to 1.0.
(h)    In clauses (g)(ii), (h)(ii), (j), (k)(i) and (q) of Section 6.2 of the
Credit Agreement, each instance of the text “15% of the Total Consolidated Total
Assets” is amended to read “(x) at any time other than during the Covenant
Relief Period, 15% of the Total Consolidated Total Assets and (y) during the
Covenant Relief Period, 7.5% of the Total Consolidated Total Assets;”.
(i)    Clause (l) of Section 6.2 of the Credit Agreement is amended by adding
the following proviso at the end thereof:





--------------------------------------------------------------------------------





; provided, further, however, that no Indebtedness shall be permitted to be
Incurred pursuant to this clause (l) during the Covenant Relief Period;
(j)    Clause (m) of Section 6.2 of the Credit Agreement is amended in its
entirety to read as follows:
(m)    Receivables Transaction Attributed Indebtedness and all yield, interest,
fees, indemnities and other amounts related thereto; provided that (x) the
related Qualified Receivables Transaction shall be subject to Section 6.6(c) and
(y) at the time of Incurrence thereof, after giving effect thereto, the
aggregate principal amount of all Specified Indebtedness shall not exceed an
amount equal to (i) at any time other than during the Covenant Relief Period,
15% of the Total Consolidated Total Assets and (ii) during the Covenant Relief
Period, 7.5% of the Total Consolidated Total Assets;”
(k)    Clause (s) of Section 6.2 of the Credit Agreement is amended in its
entirety to read as follows:
(s)    Indebtedness assumed in connection with any Permitted Acquisition after
the Funding Date so long as such Indebtedness is not incurred in contemplation
of such Permitted Acquisition, and any extensions, renewals and replacements of
any such Indebtedness; provided that at the time of Incurrence thereof, after
giving effect thereto, the aggregate principal amount of all Specified
Indebtedness shall not exceed an amount equal to (i) at any time other than
during the Covenant Relief Period, 15% of the Total Consolidated Total Assets
and (ii) during the Covenant Relief Period, 7.5% of the Total Consolidated Total
Assets; and
(l)    Clause (l) of Section 6.3 of the Credit Agreement is amended in its
entirety to read as follows:
(l)    Liens securing Indebtedness or other obligations or liabilities (other
than Indebtedness) in an aggregate principal amount not exceeding (x) at any
time other than during the Covenant Relief Period, an amount equal to 7.5% of
the Total Consolidated Assets at any time outstanding and (y) during the
Covenant Relief Period, $50,000,000; and
(m)    Clause (f) of Section 6.5 of the Credit Agreement is amended in its
entirety to read as follows:
(f)    Permitted Acquisitions (including any related Investment in any
Restricted Subsidiary in order to provide all or any portion of (but not more
than) the Consideration for such Permitted Acquisition); provided that,
notwithstanding anything to the contrary in this clause (f) or in the definition
of “Permitted Acquisition” in Section 1.1, during the Covenant Relief Period,
the aggregate Consideration paid by the Parent Borrower and its Subsidiaries
with respect to all acquisitions shall not exceed $25,000,000;”


(n)    Clause (e)(i) of Section 6.8 of the Credit Agreement is amended in its
entirety to read as follows:
(i)    greater than or equal to 2.50 to 1.0, the aggregate amount of such
repurchases and dividend declarations pursuant to this Section 6.8(e)(i) shall
not exceed (x) at any time other than during the Covenant Relief Period, (A)
$100,000,000 per fiscal year plus (B) an amount equal to the portion, if any, of
the Available Amount on such date that the Parent Borrower elects to apply to
this Section 6.8(e)(i)(x)(B) or (y) during the Covenant Relief Period,
$25,000,000 per fiscal year; and
2.    Conditions Precedent. This effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
(a)    receipt by the Administrative Agent of counterparts of this Amendment,
duly executed by the Parent Borrower, each Foreign Subsidiary Borrower, each
other Loan Party, the Required Lenders, the Foreign Trade Facility Agent and the
Administrative Agent;
(b)    receipt by the Administrative Agent of the following, in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel: (i)     copies of the organizational documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the jurisdiction of its organization or incorporation,
where applicable (or, to the extent such organizational documents have not been
amended or modified since the Funding Date, a certification from a Responsible
Officer of the applicable Loan Party that no amendments or modifications to such
organizational documents have been made since the Funding Date), and certified
by a Responsible Officer of such Loan Party to be true and correct as of the
Second Amendment Effective Date, (ii) such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act on behalf





--------------------------------------------------------------------------------





of such Loan Party in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party, and (iii) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and is validly existing, in
good standing and qualified to engage in business in its jurisdiction of
organization or incorporation;
(c)    receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Parent Borrower, certifying that the representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the Second Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
such earlier date;
(d)    receipt by the Administrative Agent, for the account of each Lender that
consents to this Amendment on or before 5:00 p.m. Eastern time on December 14,
2016 (or such later time and/or date as the Parent Borrower may agree in its
sole discretion), an amendment fee in an amount equal to 0.125% of the sum of
(x) the aggregate amount of such consenting Lender’s Commitments plus (y) the
aggregate outstanding principal amount of the Term Loans held by such consenting
Lender, in each case as of the Second Amendment Effective Date. Such amendment
fee shall be due and payable in full on the Second Amendment Effective Date (as
defined in the Credit Agreement after giving effect to this Amendment); and
(e)    receipt by the Administrative Agent, the Foreign Trade Facility Agent,
and the Lenders of all other fees and other amounts due and payable on or prior
to the Second Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party.
For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Second Amendment Effective Date
specifying its objection thereto.
3.    Miscellaneous.
(a)    The Credit Agreement and the obligations of the parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or any Agent under any of the Loan Documents, or, except as expressly provided
herein, constitute a waiver or amendment of any provision of any of the Loan
Documents. This Amendment shall constitute a Loan Document.
(b)    Each Subsidiary Guarantor (i) acknowledges and consents to all of the
terms and conditions of this Amendment, (ii) affirms all of its obligations
under the Loan Documents and (iii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents.
(c)    Each of the Loan Parties hereby represents and warrants as follows:
(i)    Such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.
(ii)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(iii)    No consent or approval of, authorization or order of, or filing,
registration or qualification with, any Governmental Authority is required in
connection with the execution, delivery or performance by any Loan Party of this
Amendment.





--------------------------------------------------------------------------------





(d)    Each of the Loan Parties hereby affirms the Liens created and granted in
the Loan Documents in favor of the Administrative Agent for the benefit of the
holders of the Secured Obligations and agrees that this Amendment does not
adversely affect or impair such liens and security interests in any manner.
(e)    This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
(f)    THIS AMENDMENT shall be construed in accordance with and governed by the
law of the State of New York (including Sections 5-1401 and 5-1402 of the New
York General Obligations Law).
[Signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
PARENT BORROWER:                SPX FLOW, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


FOREIGN SUBSIDIARY BORROWER:        SPX FLOW TECHNOLOGY CRAWLEY LIMITED,
a company organized under the laws of the United Kingdom


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary




SUBSIDIARY GUARANTORS:            CORPORATE PLACE LLC,
a Delaware limited liability company


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW HOLDINGS, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW TECHNOLOGY SYSTEMS, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW US, LLC,
a Delaware limited liability company


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


DELANEY HOLDINGS CO.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary









--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Anthea Del Bianco
Name: Anthea Del Bianco
Title: Vice President




FOREIGN TRADE FACILITY AGENT:        DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH,
as Foreign Trade Facility Agent


By: /s/ Christiane Roth
Name: Christiane Roth
Title: Managing Director


By: /s/ Myriam Rotthaus
Name: Myriam Rotthaus
Title: Vice President




LENDERS:                    BANK OF AMERICA, N.A.,
as a Lender, Swingline Lender, and Issuing Lender


By: /s/ Christopher Wozniak
Name: Christopher Wozniak
Title: Director


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender and Participation FCI Issuing Lender


By: /s/ John Reid
Name: John Reid
Title: Managing Director


HSBC BANK PLC,
as a Bilateral FCI Issuing Lender


By: /s/ David Hampsey
Name: David Hampsey
Title: Relationship Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender and a Participation FCI Issuing Lender


By: /s/ George Stoecklein
Name: George Stoecklein
Title: Managing Director


JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Robert D. Bryant
Name: Robert D. Bryant
Title: Executive Director







--------------------------------------------------------------------------------





DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as a Lender, Participation FCI Issuing Lender, Bilateral FCI Issuing Lender and
an Issuing Lender


By: /s/ Christiane Roth
Name: Christiane Roth
Title: Managing Director


By: /s/ Myriam Rotthaus
Name: Myriam Rotthaus
Title: Vice President


DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender


By: /s/ Benjamin South
Name: Benjamin South
Title: Vice President


By: /s/ Peter Cucchiara
Name: Peter Cucchiara
Title: Vice President


COMMERZBANK AG, NEW YORK BRANCH,
as a Lender


By: /s/ Diane Pockaj
Name: Diane Pockaj
Title: Managing Director


By: /s/ Michael Ravelo
Name: Michael Ravelo
Title: Director


COMMERZBANK AG, FRANKFURT BRANCH,
as a Lender, Participation FCI Issuing Lender and Bilateral FCI Issuing Lender


By: /s/ Mathias Hopfgarten
Name: Mathias Hopfgarten
Title: Director


By: /s/ Lothar Frenz
Name: Lothar Frenz
Title: Director


THE BANK OF NOVA SCOTIA,
as a Lender and Bilateral FCI Issuing Lender


By: /s/ Michael Grad
Name: Michael Grad
Title: Director







--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender


By: /s/ Mark Koneval
Name: Mark Koneval
Title: Managing Director


By: /s/ Gordon Yip
Name: Gordon Yip
Title: Director


SUNTRUST BANK,
as a Lender


By: /s/ Shannon Offen
Name: Shannon Offen
Title: Director


COMPASS BANK,
as a Lender


By: /s/ Daniel Feldman
Name: Daniel Feldman
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION,
as a Lender


By: /s/ Katsuyuki Kubo
Name: Katsuyuki Kubo
Title: Managing Director


DNB CAPITAL LLC,
as a Lender, with DNB Bank ASA Grand Cayman Branch as designated funder for
loans to a UK Borrower


By: /s/ Philip Kurpiewski
Name: Philip Kurpiewski
Title: Senior Vice President


By: /s/ Kristie Li
Name: Kristie Li
Title: Senior Vice President


DNB BANK ASA GRAND CAYMAN BRANCH,
as a Participation FCI Lender and Participation FCI Issuing Lender


By: /s/ Philip Kurpiewski
Name: Philip Kurpiewski
Title: Senior Vice President


By: /s/ Kristie Li
Name: Kristie Li
Title: Senior Vice President







--------------------------------------------------------------------------------





TD BANK, N.A.,
as a Lender


By: /s/ Mark Hogan
Name: Mark Hogan
Title: Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Adam Speyer
Name: Adam Spreyer
Title: Vice President


NORDEA BANK FINLAND PLC, NEW YORK AND GRAND CAYMAN BRANCHES,
as a Lender


By: /s/ Rolf Risan
Name: Rolf Risan
Title: Senior Vice President


By: /s/ Christopher Prial
Name: Christopher Prial
Title: Associate


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Steven L. Sawyer
Name: Steven L. Sawyer
Title: Senior Vice President


CITIZENS BANK OF PENNSYLVANIA,
as a Lender


By: /s/ Jeffrey Mills
Name: Jeffrey Mills
Title: Vice President


CITIBANK, N.A.,
as a Lender


By: /s/ Jyothi Narayanan
Name: Jyothi Narayanan
Title: Director


THE NORTHERN TRUST COMPANY,
as a Lender


By: /s/ John C. Canty
Name: John C. Canty
Title: Senior Vice President







--------------------------------------------------------------------------------





BNP PARIBAS,
as a Lender


By: /s/ Melissa Dyki
Name: Melissa Dyki
Title: Director


By: /s/ Richard Pace
Name: Richard Pace
Title: Managing Director


BANK OF TAIWAN, NEW YORK BRANCH,
as a Lender


By: /s/ Yue-Li Shih
Name: Yue-Li Shih
Title: VP & General Manager





